Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 28, 2022 has been considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over LIM (US 2016/0306212) in view of Jeon et al (US 2016/0035307)

As per claim 1 LIM depicts in figures 1 & 5 and discloses: A display device comprising: a substrate 100 {figure 1} comprising a display area 500 {figures 1 & 5} and a peripheral area; a first wiring layer 200 {figure 1} substantially extending in a first direction in the display area 500; a second wiring layer 300 substantially extending in a second direction perpendicular to the first direction in the display area 500; a data fan-out 400 comprising a first data fan-out wire connected to the second wiring layer 300; and a first zigzag portion 320 {figure 5} and a first portion 321 that extends from an end of the first zigzag portion 320 to the display area 500 to be connected to an end of the second wiring layer 300 . . . wherein an entirety of the first portion 321 has a constant width, and wherein the constant width of the first portion 321 is larger than a width of the first zigzag portion 320.
As per claim 2 LIM figures 1 & 5 and discloses: The display device of claim 1, wherein the data fan-out 400 further comprises a second data fan-out wire adjacent to the first data fan-out wire, the second data fan-out wire comprising: a second zigzag portion 320 having a second zigzag shape; and a second portion 321 that extends from an end of the second zigzag portion 320 to the display area 500 to be connected to another end of the second wiring layer 300 . . . and wherein an entirety of the second portion 321 has a constant width that is different from the constant width of the first portion 321.

Regarding claim 1 LIM is silent as to: a data flexible printed circuit board electrically connected to the first data fan-out wire in the peripheral area . . .  [and] . . . the first portion 321 compris[ing] two first vertical portions and a first oblique portion between the two first vertical portions, wherein the first oblique portion is slanted with respect to the first direction and the second direction.  Regarding claim 2 LIM is silent as to:  the second portion 321 compris[ing] two second vertical portions and a second oblique portion between the two second vertical portions, wherein the second oblique portion is slanted with respect to the first direction and the second direction.   With respect to claims 1 and 2 Jeon et al discloses: a data flexible printed circuit board electrically connected to the first data fan-out wire in the peripheral area { [0080] In addition, FIG. 4 illustrates that the driver IC 120 has a chip on film (COF) structure connected (coupled) to the pad unit PA through a flexible printed circuit board. } . . .  [and] . . . the first portion comprises two first vertical portions and a first oblique portion between the two first vertical portions, wherein the first oblique portion is slanted with respect to the first direction and the second direction.  {figures 1, 5 & 6}

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the display device of Lim with a data flexible printed circuit board electrically connected to the first data fan-out wire in the peripheral area . . .  [and] . . . the first portion compris[ing] two first vertical portions and a first oblique portion between the two first vertical portions, wherein the first oblique portion is slanted with respect to the first direction and the second direction, as well as, the second portion compris[ing] two second vertical portions and a second oblique portion between the two second vertical portions, wherein the second oblique portion is slanted with respect to the first direction and the second direction, as taught by Jeon et al.  The rationale is as follow: one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to provide a display device with a data flexible printed circuit board electrically connected to the first data fan-out wire in the peripheral area . . .  [and] . . . the first portion compris[ing] two first vertical portions and a first oblique portion between the two first vertical portions, wherein the first oblique portion is slanted with respect to the first direction and the second direction, as well as, the second portion compris[ing] two second vertical portions and a second oblique portion between the two second vertical portions, wherein the second oblique portion is slanted with respect to the first direction and the second direction, which is well within the purview of a skilled artisan and absent an unobvious result, so as to apply scan signals and data voltage signals effectively, so that display “devices are recognized by an observer as one screen in total by minimizing or reducing non-display areas between the respective display devices.”  See [0006] of Jeon et al.

As per claim 3 LIM depicts in figures 1 & 5 and discloses: The display device of claim 2, wherein the second data fan-out wire is closer to a center of the data fan-out 400 than the first data fan-out wire, and a length of the second zigzag portion 320 is longer than a length of the first zigzag portion 320.  { Note: “a center” and “a length” is not set forth with enough specificity to distinguish over “a center” and “a length” of LIM.}

As per claim 4 LIM discloses: The display device of claim 3, wherein a length of the first portion 321 is longer than a length of the second portion 321.  {Note: “a length” of one portion is longer than “a length” of another portion because one length lacks specificity over another length}  

As per claim 5 LIM discloses: The display device of claim 3, wherein a width of the first portion 321 of the first data fan-out wire 400 is larger than a width of the second portion 321 of the second data fan-out wire 400. {Note: “a width” of a wire is larger than “a width” of another wire because one width lacks specificity over another width}  

As per claim 6 LIM discloses: The display device of claim 5, wherein the { [0041] A driving integrated circuit may be connected to the thin film transistor substrate in order to apply driving signals to the gate line 200 and the data line 300.}

As per claim 7 LIM discloses: The display device of claim 6, further comprising a gate driver in the peripheral area. { [0041] A driving integrated circuit may be connected to the thin film transistor substrate in order to apply driving signals to the gate line 200 and the data line 300.}

Regarding claim 8 LIM is silent as to: The display device of claim 2, further comprising: a gate fan-out comprising a first gate fan-out wire connected to the first wiring layer 200, wherein the first gate fan-out wire comprises a third zigzag portion having a third zigzag shape and a third portion that extends from an end of the third zigzag portion, and a width of the third portion is larger than a width of the third zigzag portion.  Regarding per claim 9 LIM is silent as to: The display device of claim 8, wherein the gate fan-out further comprises a second gate fan-out wire adjacent to the first gate fan-out wire, the second gate fan-out wire comprises a fourth zigzag portion having a fourth zigzag shape and a fourth portion that extends from an end of the fourth zigzag portion, each of the third zigzag portion and the fourth zigzag portion comprise portions that extend in a first direction and portions that extend in a second direction crossing the first direction, and a minimum distance between the third zigzag portion and the fourth zigzag portion is larger than a distance between the portions that extend in the second direction in the second zigzag portion 320.  Regarding claim 10 LIM is silent as to: The display device of claim 9, wherein the second gate fan-out wire is closer to a center of the gate fan-out than the first gate fan-out wire, and a length of the fourth zigzag portion is longer than a length of the third zigzag portion. Regarding claim 12 LIM is silent as to: The display device of claim 11, wherein a width of the third portion of the first gate fan-out wire is larger than a width of the fourth portion of the second gate fan-out wire.  With respect to claims 8-12 Jeon et al shows in figure 6:  data and gate fan-out wires, shapes and width mirroring each other.

It would have been obvious to a person having ordinary skill in the art at the time the invention was
effectively filed to mirror or duplicate the data fan-out wires, shape and width of LIM with the gate fan-
out wires, shapes and width as taught by Jeon et al. The rationale is as follow: one of ordinary skill in
the art at the time the invention was effectively filed would have been motivated to mirror or duplicate
fan-out wires, shapes and width “in order to minimize or reduce the length difference according to the
position of the gate fan-out line and the data fan-out line.” See [0092] of Jeon et al.

As per claim 11 LIM discloses: The display device of claim 10, wherein a length of the third portion is longer than a length of the fourth portion. {Note: “a length” of one portion is longer than “a length” of another portion because one length lacks specificity over another length}  

As per claim 13 LIM discloses: The display device of claim 1, wherein the data fan-out 400 further comprises a second data fan-out wire adjacent to the first data fan-out wire, the second data fan-out wire comprising a second zigzag portion 320 having a zigzag shape and a second portion 321 that extends from an end of the second zigzag portion 320, each of the first zigzag portion 320 and the second zigzag portion 320 comprise portions that extend in a first direction and portions that extend in a second direction crossing the first direction, and a minimum distance between the first zigzag portion 320 and the second zigzag portion 320 is larger than a distance between the portions that extend in the first direction of the first zigzag portion 320. {figures 1 & 5}

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D DAVIS whose telephone number is (571)272-7572. The examiner can normally be reached Monday - Friday, 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID D DAVIS/Primary Examiner, Art Unit 2627                                                                                                                                                                                                        



ddd